EXHIBIT 10.2
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.
THIS NOTE IS REGISTERED WITH THE HOLDER PURSUANT TO SECTION 10.4 OF THE PURCHASE
AGREEMENT (AS DEFINED BELOW). TRANSFER OF ALL OR ANY PORTION OF THIS NOTE IS
PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 10.4.
SECURED TERM NOTE
FOR VALUE RECEIVED, DIGITAL ANGEL CORPORATON, a Delaware corporation f/k/a
Applied Digital Solutions, Inc. (the “Company”), promises to pay to VALENS
OFFSHORE SPV II, CORP. (the “Holder”) or its registered assigns or successors in
interest, the sum of Two Million Dollars ($2,000,000), together with any accrued
and unpaid interest hereon, on February 1, 2010 (the “Maturity Date”) if not
sooner indefeasibly paid in full.
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
August 31, 2007 between the Company and Kallina Corporation (as amended,
modified and/or supplemented from time to time, the “Purchase Agreement”).
The following terms shall apply to this Secured Term Note (this “Note”):
ARTICLE I
CONTRACT RATE AND AMORTIZATION
1.1 Contract Rate. Subject to Sections 2.2 and 3.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to twelve percent (12.0%) (the “Contract Rate”).
Interest shall be (i) calculated on the basis of a 360 day year, and
(ii) payable monthly, in arrears, commencing on November 1, 2008, on the first
business day of each consecutive calendar month thereafter through and including
the Maturity Date, and on the Maturity Date, whether by acceleration or
otherwise.
1.2 Principal Payments. The outstanding Principal Amount together with any
accrued and unpaid interest and any and all other unpaid amounts which are then
owing by the Company to the Holder under this Note, the Purchase Agreement
and/or any other Related Agreement shall be due and payable on the Maturity
Date.

 

 



--------------------------------------------------------------------------------



 



1.3 Optional Redemption. The Company may prepay this Note at any time, in whole
or in part, without penalty or premium (“Optional Redemption”). If within six
(6) months of the date of issue of this Note, the Company prepays in full the
Principal Amount outstanding at such time together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the
Holder arising under this Note, the Purchase Agreement or any other Related
Agreement (collectively, the “Redemption Amount”), upon receipt in full of the
Redemption Amount in good funds, the Holder will rebate to Company fifty percent
(50%) of any fees it received from the Company on the date of issue of this
Note. The Company shall deliver to the Holder a written notice of redemption
(the “Notice of Redemption”) specifying the date for such Optional Redemption
(the “Redemption Payment Date”), which date shall be ten (10) business days
after the date of the Notice of Redemption (the “Redemption Period”). On the
Redemption Payment Date, the Redemption Amount must be paid in good funds to the
Holder. In the event the Company fails to pay the Redemption Amount on the
Redemption Payment Date as set forth herein, then such Redemption Notice will be
null and void. In the event that the Redemption Amount is paid to the Holder
within six (6) months of the date of issue of this Note, upon receipt in full of
the Redemption Amount in good funds, the Holder will rebate to Company fifty
percent (50%) of any fees it received from the Company on the date of issue of
this Note. If any Notes issued pursuant to the Purchase Agreement, in addition
to this Note, are outstanding (collectively, the “Outstanding Notes”) and the
Company pursuant to this Section 1.3 elects to make an Optional Redemption, then
the Company shall take the same action with respect to all Outstanding Notes and
make such payments to all holders of Outstanding Notes on a pro rata basis based
upon the Redemption Amount of each Outstanding Note.
ARTICLE II
EVENTS OF DEFAULT
2.1 Events of Default. The occurrence of any of the following events set forth
in this Section 3.1 shall constitute an event of default (“Event of Default”)
hereunder:
(a) The Company fails to pay when due any installment of principal, interest or
other invoiced fees hereon in accordance herewith, or the Company fails to pay
any of the other Obligations (under and as defined in the Master Security
Agreement) when due, and, in any such case, such failure shall continue for a
period of five (5) business days following the date upon which such payment was
due. For purposes herein, “invoiced fees” shall mean fees set forth on those
regularly scheduled monthly invoices received by the Company from the Holder;
(b) The Company breaches any covenant or any other term or condition of this
Note in any material respect and such breach, if subject to cure, continues for
a period of twenty (20) days following the occurrence thereof;
(c) Any material representation or warranty made by the Company in this Note,
the Purchase Agreement or any other Related Agreement (other than the
Registration Rights Agreement) shall at any time be false or misleading in any
material respect on the date as of which made or deemed made;
(d) The occurrence of any material default (or similar term) in the observance
or performance of any other agreement relating to any indebtedness or contingent
obligation of the Company or any of its Subsidiaries beyond the period of grace
(if any) or that is not waived, the effect of which default is to cause, or
permit the holder or holders of such indebtedness or beneficiary or
beneficiaries of such contingent obligation to cause, such indebtedness to
become due prior to its stated maturity or such contingent obligation to become
payable;

 

2



--------------------------------------------------------------------------------



 



(e) The Company breaches any of their material agreements (other than this Note,
the Purchase Agreement, the Related Agreements, and the agreements described in
clause (d) of this definition), and such breach could reasonably be expected to
have a Material Adverse Effect;
(f) The Company or any of its Subsidiaries shall (i) apply for, consent to or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, without challenge within ten (10) days of the filing
thereof, or failure to have dismissed, within thirty (30) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
(g) (i) Attachments or levies in excess of $500,000 in the aggregate are made
upon the Company or any of its Subsidiary’s assets or (ii) a judgment is
rendered against the Company’s property involving a liability of more than
$500,000 which shall not have been paid, vacated, discharged, stayed or bonded
within thirty (30) days from the entry thereof;
(h) The Company shall admit in writing its inability, or be generally unable, to
pay its debts as they become due or cease operations of its present business;
(i) A Change of Control (as defined below) shall occur with respect to the
Company, unless Holder shall have expressly consented to such Change of Control
in writing. A “Change of Control” shall mean any event or circumstance as a
result of which (i) any “Person” or “group” (as such terms are defined in
Sections 13(d) and 14(d) of the Exchange Act, as in effect on the date hereof),
other than the Holder, is or becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than 50% on a fully diluted basis of the then outstanding voting equity
interest of the Company, or (ii) the consolidation, merger or other business
combination of the Company with or into any other entity, immediately following
which the prior stockholders of the Company fail to own, directly or indirectly,
at least fifty one percent (51%) of the surviving entity; provided, however,
that a Change of Control shall not be deemed to have occurred if (i) the Company
enters into a consolidation, merger, share exchange or other business
combination with an affiliate or subsidiary of the Company reasonably acceptable
to Holder, (ii) the surviving entity assumes all of the obligations of the
Company under the Purchase Agreement and the Related Agreements and (iii) after
assuming all of the obligations under the Purchase Agreement and the Related
Agreements, the surviving entity is and would be Solvent until such obligations
are paid in full or otherwise discharged;

 

3



--------------------------------------------------------------------------------



 



(j) (i) The indictment of the Company or any of its Subsidiaries or any
executive officer of the Company for a felony under any criminal statute,
(ii) the conviction of the Company or any of its Subsidiaries or any executive
officer of the Company for a misdemeanor under any criminal statute, or
(iii) the commencement of a criminal or civil proceeding against the Company or
any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
reasonably available include forfeiture of a material portion of the property of
the Company or any of its Subsidiaries;
(k) (i) An Event of Default shall occur under and as defined in the Purchase
Agreement or any other Related Agreement, (ii) the Company or any of its
Subsidiaries or Pledged Subsidiaries shall breach any term or provision of the
Purchase Agreement or any other Related Agreement (other than the Registration
Rights Agreement), in any respect material to the Company and such breach, if
capable of cure, continues unremedied for a period of fifteen (15) days after
the occurrence thereof, (iii) the Company or any of its Subsidiaries attempts to
terminate, challenges the validity of, or its liability under, the Purchase
Agreement or any Related Agreement, (iii) any proceeding shall be brought by the
Company to challenge the validity, binding effect of the Purchase Agreement or
any Related Agreement or (v) the Purchase Agreement or any Related Agreement
ceases to be a valid, binding and enforceable obligation of the Company or any
of its Subsidiaries (to the extent such persons or entities are a party
thereto). For purposes of this paragraph the term Related Agreement shall
exclude the Grant Shares as defined in the Securities Purchase Agreement; and
(l) An SEC stop trade order or Principal Market trading suspension of the Common
Stock shall be in effect for five (5) consecutive days or five (5) days during a
period of ten (10) consecutive days, excluding in all cases a suspension of all
trading on a Principal Market, provided that the Company shall not have been
able to cure such trading suspension within thirty (30) days of the notice
thereof or list the Common Stock on another Principal Market within sixty
(60) days of such notice;
(m) The Company or any of its Subsidiaries shall take or participate in any
action which would be prohibited under the provisions of any subordination
agreement governing any indebtedness for borrowed money of the Company or any of
its Subsidiaries which has been subordinated in right of payment to the
obligations hereunder (“Subordinated Debt”) or make any payment on the
Subordinated Debt to a person or entity that was not entitled to receive such
payments under the provisions of any subordination agreement governing such
Subordinated Debt.
(n) An Event of Default shall occur under and as defined in the that certain
(i) Securities Purchase Agreement dated as of August 31, 2007 between the
Company and Kallina Corporation (ii) Security Agreement, dated as of August 31,
2007, by and among Destron Fearing Corporation f/k/a Digital Angel Corporation
(“DFC”), certain direct and indirect Subsidiaries of DFC and Kallina
Corporation, and/or any ancillary agreement or related agreement referred to
therein, and such Event of Default, if capable of cure, continues unremedied for
a period of five (5) days after the occurrence thereof.
2.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Company shall pay additional interest on the outstanding
principal balance of this Note in an amount equal to one percent (1%) per month,
and all outstanding obligations under this Note, the Purchase Agreement and each
other Related Agreement, including unpaid interest, shall continue to accrue
interest at such additional interest rate from the date of such Event of Default
until the date such Event of Default is cured or waived.

 

4



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
3.1 Issuance of New Note. Upon any partial redemption of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Company to the Holder for the principal balance of
this Note and interest which shall not have been paid as of such date. Subject
to the provisions of Article III of this Note, the Company shall not pay any
costs, fees or any other consideration to the Holder for the production and
issuance of a new Note.
3.2 Cumulative Remedies. The remedies under this Note shall be cumulative.
3.3 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
3.4 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address provided in the Purchase Agreement executed in connection
herewith, and to the Holder at the address provided in the Purchase Agreement
for the Holder, with a copy to Portfolio Services, c/o Laurus Capital
Management, LLC, 335 Madison Avenue, 10th Floor, New York, New York 10017,
facsimile number (212) 581-5037, or at such other address as the Company or the
Holder may designate by ten days advance written notice to the other parties
hereto.
3.5 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
3.6 Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. The Company may not assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

 

5



--------------------------------------------------------------------------------



 



3.7 Cost of Collection. In case of any Event of Default under this Note, the
Company shall pay the Holder the Holder’s reasonable costs of collection,
including reasonable attorneys’ fees.
3.8 Governing Law, Jurisdiction and Waiver of Jury Trial.
(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.
(b) THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE COMPANY’S ACTUAL RECEIPT THEREOF.
(c) THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

6



--------------------------------------------------------------------------------



 



3.9 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
3.10 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
3.11 Security Interest. The Holder has been granted a security interest (i) in
certain assets of the Company as more fully described in the Master Security
Agreement dated as of the date hereof and (ii) in the equity interests of the
Company’s Subsidiaries pursuant to the Stock Pledge Agreement dated as of the
date hereof.
3.12 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
5.13 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Company (or its agent) shall register this Note (and thereafter shall maintain
such registration) as to both principal and any stated interest. Notwithstanding
any document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance by the Company of this Note to the new holder or the
issuance by the Company of a new instrument to the new holder, or (ii) transfer
through a book entry system maintained by the Company (or its agent), within the
meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).
[Balance of page intentionally left blank; signature page follows]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Secured Term Note to be signed
in its name effective as of this 30th day of September, 2008.

            DIGITAL ANGEL CORPORATION
      By:   /s/ Joseph J. Grillo         Name:   Joseph J. Grillo       
Title:   Chief Executive Officer     

 

8